 

 

 

 

 

 

USPC SDR LANKLER SIFFERT & WOHL LLP

DOCUME ATTORNEYS AT LAW

EL ECTRONICALLY FILS 500 FIFTH AVENUE

a ‘ . New York, N.Y. 10110-3398 TELEFAR Corey ooh 8329
pore” 8 nen ne OG, WWW.LSWLAW.COM

\ate FILED: oon _

_—nt

December 3, 20 19
VIA ECF

The Honorable George B. Daniels

United States District Court, Southern District of New York
500 Pearl Street

 

S.DF
New York, NY 10007 Dateg. Dd,
Re: Application to Seal Document in United States v. Carl Van Putten, 04-c¥-803
(PKL)
Dear Judge Daniels:

We represent defendant Carl Van Putten in the above-captioned matter, which was
previously assigned to the Honorable Peter K. Leisure. On November 27, 2019, we filed a motion
for relief under the First Step Act. On December 3, 2019, pursuant to Rule 17 of the Local Rules for
the Division of Business Among Judges, we requested that the Clerk of the Court reassign the
matter. At the direction of the clerk’s office, we are addressing this application to Your Honor.

We write to inform the Court that, on December 2, 2019, we filed a corrected Memorandum
of Law in Support of Mr. Van Putten’s Motion for a Reduced Sentence Under the First Step Act
(ECF No. 62). The corrected Memorandum of Law contains a handful of corrections, including the
filing of one of the attached exhibits (ECF No. 62-15) in redacted form to protect certain information
about the medical diagnosis and treatment of a third party that was inadvertently included in the

originally filed exhibit. See Section 21.4, Electronic Case Filing Rules and Instructions (Feb. 1,
2019).

Accordingly, we respectfully request that the Court seal the originally filed exhibit, ECF No.
61-15, to protect the sensitive information therein.

Respectfully submitted,

/s/ Daniel M. Gitner

Daniel M. Gitner

Lise Rahdert

Lankler Siffert & Wohl LLP
500 Fifth Avenue

New York, NY 10110

(212) 921-8399

Attorneys for Carl Van Putten

 

Cc: All counsel of record via ECF
